Citation Nr: 1330761	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right lung disability, to include as due to exposure to asbestos and ionizing radiation.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In January 2012, the Veteran testified at a hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the claims file. 

The Veteran presently seeks to reopen claims of service connection for a right lung disability and hypertension, last denied in March 2004.  The Veteran did not appeal that decision, and in order for VA to review the merits of each claim, new and material evidence must be received.  The Board is required to address this aspect of the issues despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues certified for appeal to the Board involve whether there is new and material evidence to reopen the previously denied claims of service connection for a right lung disorder and hypertension.  In correspondence received by the Veteran in June 2009, he asserts that the prior (March 2004) decision that denied service connection for a lung disorder and hypertension contained clear and unmistakable error.  However, to date, the RO has taken no action with respect to his clear and unmistakable error claim.

An unappealed rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  As such, the Veteran's challenge to the March 2004 rating decision is inextricably intertwined with his application to reopen the claims of service connection for a right lung disorder and hypertension because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's application to reopen his claims of service connection for a right lung disorder and hypertension until the RO adjudicates, in the first instance, his clear and unmistakable error claims.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

In light of the foregoing, the Board has no discretion and must remand this case to the agency of original jurisdiction for its initial consideration of the Veteran's inextricably intertwined clear and unmistakable error claims.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must adjudicate the issues of clear and unmistakable error in the RO's March 2004 rating decision that denied service connection for a lung disorder and hypertension.  Thereafter, if appropriate, the RO/AMC must reconsider the Veteran's application to reopen the claims of service connection for a right lung disorder and hypertension.

2.  If the benefit sought on appeal is not granted, the RO/AMC shall issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


